         Case 1:17-cv-01875-RMC Document 91 Filed 08/13/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
ORGANIC TRADE ASSOCIATION,         )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 17-1875 (RMC)
                                   )
UNITED STATES DEPARTMENT,          )
OF AGRICULTURE, et al.,            )
                                   )
            Defendants.            )
__________________________________ )

                                             ORDER

               For the reasons stated in the Memorandum Opinion issued contemporaneously

with this Order, it is hereby

               ORDERED that Organic Trade Association’s Request for Leave to File a Reply

Memorandum, Dkt. 88, is GRANTED; and it is

               FURTHER ORDERED that Organic Trade Association’s Motion to Complete

the Administrative Record and Correct an Error in the Existing Record and Suggestion of Further

Conferral Between the Parties, Dkt. 85, is DENIED, except for the request to further confer,

which requires no decision from the Court.



Date: August 13, 2019
                                                    ROSEMARY M. COLLYER
                                                    United States District Judge




                                               1
